DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/21 has been entered.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
1.    Applicants argue:
“Initially, it is respectfully noted that the claims are amended to more clearly be directed toward statutory subject matter and to address the Examiner’s rejection on e.g., pages 3 and 4 of the Office Action.
For example, “the claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper”. Applicant disagrees. It is unreasonable to assert one would only use the human mind or pencil and paper for the calculating steps. For instance, it is unclear how the human mind is obtaining and processing magnetization vector information at all, let alone dividing a magnetic substance in a plurality of meshes. Still further, the claim is further narrowed to note “the first static magnetic field potential information includes non-linear terms”.
One skilled in the art could/would not use only the human mind to do said calculations with linear terms, much less non-linear terms. A mental process cannot reasonably be used for a micro magnetic simulation, much less the claimed features relating to a micro magnetic simulation. In view of the foregoing, the claims are not directed to an abstract idea. As such, a proper analysis 
Still further, a proper analysis according to step 2A, prong 2 should result in a determination of statutory subject matter. The amended claims are more than “mere instructions to apply the exception using a computer and/or generic computer component”. Page 6 of the Office Action states the “additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits”. The practical application is specified in the claims as “magnetic material simulation”, which is clearly a practical application. Regarding meaningful limits the claims specify use and relationships between vectors, meshes and matrices. The “calculating” steps clearly provide meaningful limits and are not the only to perform magnetic material simulation. As such, the proper analysis according to step 2A, prong 2 should result in a determination of statutory subject matter.
Lastly, page 4 of the Office Action states “that the improvement of the calculation speed of the micro magnetic simulation, is not an improvement to a technology field. The examiner has not seen what technical field is being improved. The technical field improved is “magnetic material simulation”. Further, the improvement is provided by the novel steps recited in the amended claims.
In view of the foregoing, the claims are not directed toward an abstract idea. Further, even if directed toward an abstract idea, additional features are present in the claims that amount to significantly more than an abstract idea by providing a novel improvement to the practical application of magnetic material simulation.” (Remarks: pages 10-11)


2.    Examiner Response:
The examiner respectfully disagrees.  With the recent amendment to the claims, the claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.  This can be seen in the calculating steps and the recent amendment of the claims.  An example of this is shown in the first limitation of claim 7 where it states “calculating, from first magnetization vector information at a first time on elements obtained by dividing a magnetic substance into a plurality of meshes, first static magnetic field potential information of the elements at the first time”.  The phrase “first magnetization vector information” is not defined within the claims.  The recent amendment states that the first static magnetic field potential information includes non-linear terms, but does not state what those non-linear terms are.  Therefore, it’s unclear what the information the calculating is being based on.
Also, the applicant argues that the current claims are more than “mere instructions to apply the exception using a computer and/or generic computer component”, where the practical application is magnetic material simulation.  The examiner notes that the magnetic material simulation is a mathematical principle that is being implemented on a computer.  This can be seen in the calculating steps of the claim.  In Gottschalk v. Benson the court ‘‘held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle’’, see MPEP 2106.04(d).  Further, as stated in the Final office action dated 8/3/21, the additional element of a computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The computer would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component.

The 35 U.S.C. 101 rejection of the most recent filed claims are shown below in the office action.

                                           Response: 35 U.S.C.  § 103
3.    Applicants argue:
“Further, each of independent claims 1, 4, 7 and 10 recites “calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B”. As will be explained below, at least these features of the independent claims provide a distinction over Furuya and Shimizu}, and thus over a combination of Furuya and Shimizu.

Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. In view of the distinction of claims 1, 4, 7 and 10 noted above, at least one claimed element is not present in the asserted combination of references. Hence, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claims 1, 4, 7 and 10. Claims 2, 3, 4, 6, 8, 9 and 11 ultimately depend from one of claims 1, 4, 7 and 10, and so at least similarly distinguish over the asserted combination of references.” (Remarks: page 12)

4.    Examiner Response:
The examiner respectfully disagrees.  The examiner notes that the applicant states that the Shimizu reference does not teach the claim limitation of “calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B”.  However, the applicant does not explain why the Shimizu reference doesn’t teach the claim limitation shown above.  Also, the Shimizu reference teaches magnetic exchange coupling energy, see paragraph [0037] and paragraph [0039] of the Shimizu reference, but the applicant states that magnetic exchange coupling energy is different from magnetization vector information, but does not state i and Mj.  The examiner considers the magnetic exchange coupling energy as being the magnetization vector information, since the magnetic exchange coupling energy uses the magnetization vectors in integrating the energy of the volume occupied by the two magnetization vectors. 
Also, the applicant argues that the Furuya and Shimizu references do not establish a primary facie case of obviousness.  The Furuya reference teaches a magnetization analysis where a magnetization vector of an element adjacent to each element is calculated.  The Shimizu reference teaches performing a magnetic exchange coupling energy process.  This demonstrates that the Furuya and Shimizu references are both analyzing magnetic energy.  The applicant’s argument is not persuasive. 

5.    Examiner Response:
The Applicant’s arguments on page 12 with respect to the limitation of claims 1, 4, 7 and 10 that states “the first static magnetic field potential information includes non-linear terms that are different from linear terms” have been considered but are moot because the arguments do not apply to the current rejection.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1, 4, 7 and 10
Regarding step 1, claims 1, 4, 7 and 10 are directed towards an apparatus, a method and medium which are eligible statutory categories of invention under 101.
Claim 7
Regarding step 2A, prong 1, claim 7 recites ““calculating, from first magnetization vector information at a first time on elements obtained by dividing a magnetic substance into a plurality of meshes, first static magnetic field potential information of the elements at the first time”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7 recites “calculating a magnetization vector calculation matrix A which is based on interaction between the meshes at a second time, by using the first magnetization vector information and the first static magnetic field potential information”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or 
Claim 7 recites “calculating a magnetization vector calculation matrix B which is based on interaction between the meshes at the first time, by using the first magnetization vector information and the first static magnetic field potential information”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7 recites “calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7 recites “logging out the calculated second magnetization vector information”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 7 recites “wherein the first static magnetic field potential information includes non-linear terms that are different from linear terms”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim recites the additional element of a computer. The computer would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B,   As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the computing device amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (SEE MPEP 2106.05(b).  


Claim 1
Regarding step 2A, prong 2, claim 1 recites the additional element of a computer and medium. The computer and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1 recites the same substantive limitations as claim 7 and are rejected using the same teachings.
Claim 4
Regarding step 2A, prong 2, claim 4 recites the additional element of a processor and memory. The processor and memory would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 4 recites the same substantive limitations as claim 7 and are rejected using the same teachings.
Claim 10
Regarding step 2A, prong 2, claim 10 recites the additional element of a computer and medium. The computer and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the computer and medium amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 10 recites the same substantive limitations as claim 7 and are rejected using the same teachings.
Claims 2, 5 and 8
Dependent claims 2, 5 and 8 recites “wherein in the calculating the magnetization vector calculation matrix A, magnetization vectors at a time earlier than the first time are used”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3, 6 and 9
Dependent claims 3, 6 and 9 recites “wherein one time-integration calculation comprises:
calculating the first static magnetic field potential information of the elements at the first time, from the first magnetization vector information; calculating a first magnetization vector calculation matrix A which is based on interaction between the meshes at an intermediate time between the first time and the second time, by using the first magnetization vector information and the first static magnetic field potential information; calculating a first magnetization vector calculation matrix B which is based on the interaction between the meshes at the intermediate time, by using the first magnetization vector information and the first static magnetic field potential information; calculating intermediate magnetization vector information on the elements at the intermediate time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B; calculating intermediate static magnetic field potential information on the elements at the intermediate time, from the third-intermediate magnetization vector information; calculating a second magnetization vector calculation matrix A which is based on the interaction between the meshes at the second time, by using the first 
calculating the second magnetization vector information on the elements at the second time, based on the first magnetization vector information, the intermediate magnetization vector information, the intermediate static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
	Claim 11
Dependent claim 11 recites “wherein the magnetic substance is a micro magnetic device”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 1-11 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (U.S.PGpub 2016/0048617) (from IDS dated 4/3/18) in view of Shimizu (U.S.PGPub 2012/0029849)(from IDS dated 4/3/18) in further view of Hertel et al. (U.S. PGPub 2012/0098534).

Examiner’s note:  The examiner considers the non-adiabatic spin transfer parameter to be the non-linear terms, since the conduction electrons interact with the local magnetization when they pass through inhomogeneously magnetized regions (such as through a domain wall) and thus exert a torque on the magnetization.  In paragraph [0016] of the specification it states “When electric current flows through the magnetic substance, transfer of spin angular momentum occurs in the magnetic substance, and a torque acts on the magnetic substance. This 

With respect to claim 1, Furuya et al. discloses “A non-transitory computer-readable storage medium storing a magnetic material simulation program that causes a computer to execute a process” as [Furuya et al. (paragraph [0038])] Examiner’s interpretation: Having a CPU demonstrates that there is a medium, since a processor is embedded within a CPU and a medium is embedded within a processor;
“calculating, from first magnetization vector information at a first time on elements obtained by dividing a magnetic substance into a plurality of meshes, first static magnetic field potential information of the elements at the first time” as [Furuya et al. (paragraph [0035], paragraph [0039])] Examiner’s interpretation: the examiner notes that the phrase “first magnetization vector information” is not defined within the claims.  The examiner considers the magnetization vector that is calculated to be the magnetization vector information, since data is being computed as a result of the calculation;
“calculating a magnetization vector calculation matrix A which is based on interaction between the meshes at a second time, by using the first magnetization vector information and the first static magnetic field potential information” as [Furuya et al. (paragraph [0042])] Examiner’s interpretation: The examiner considers the effective magnetic field to be the magnetization vector calculation matrix A, since the effective magnetic field is a synthesis for a plurality of magnetic field vectors.  The examiner also notes that as stated above in section 1 of 
“calculating a magnetization vector calculation matrix B which is based on interaction between the meshes at the first time, by using the first magnetization vector information and the first static magnetic field potential information” as [Furuya et al. (paragraph [0042] – [0043])];
“logging out the calculated second magnetization vector information” as [Furuya et al. (paragraph [0059])];
“and repeating the process by loop processing” as [Furuya et al. (paragraph [0058])];
While Furuya et al. teaches calculating a magnetization vector calculation matrix A which is based on interaction between the meshes at a second time and calculating a magnetization vector calculation matrix B which is based on interaction between the meshes at the first time, Furyua et al. dies not explicitly disclose “and calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B.”
Shimizu discloses “and calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B.” as [Shimizu (paragraph [0037], paragraph [0039])];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Furyua et al. of calculating a magnetization vector calculation matrix A which is based on interaction between the meshes at a second time and calculating a magnetization vector calculation matrix B which is based on interaction between the meshes at the first time by incorporating and calculating second magnetization vector information on the elements at the second time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B as taught by Shimizu for the purpose of performing an exchange coupling energy calculating process.
The motivation for doing so would have been because Shimizu teaches that by interpolating a rotation angle between two magnetization vectors disposed at the respective centers of two adjacent elements, the ability to accurately calculate the magnetic exchange coupling energy or the magnetic exchange coupling filed can be accomplished (Shimizu (paragraph [0011] – [0014]).
While the combination of Furyua et al. and Shimizu teaches the first static magnetic field potential information including linear terms, Furyua et al. and Shimizu do not explicitly disclose “the first static magnetic field potential information includes non-linear terms that are different from linear terms”
Hertel et al. discloses “the first static magnetic field potential information includes non-linear terms that are different from linear terms” as [Hertel et al. (paragraph [0046] – [0048], paragraph [0050])] Examiner’s interpretation: The examiner considers the non-adiabatic spin 
Furyua et al., Shimizu and Hertel et al. are analogous art because they are from the same field endeavor of analyzing magnetic energy.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Furyua et al. and Shimizu of having the first static magnetic field potential information including linear terms by incorporating the first static magnetic field potential information includes non-linear terms that are different from linear terms as taught by Hertel et al. for the purpose of executing a measuring method, where magnetoelectronic components can be employed.
The motivation for doing so would have been because Hertel et al. teaches that by executing a measuring method, where magnetoelectronic components can be employed, the ability to output information more quickly and simplify the determination of a non-adiabatic spin transfer parameter can be accomplished (Hertel et al. (paragraph [0005]).

With respect to claim 2, the combination of Furyua et al., Shimizu and Hertel et al. discloses the medium of claim 1 above, and Furyua et al. further discloses “wherein in the 

With respect to claim 3, the combination of Furyua et al., Shimizu and Hertel et al. discloses the medium of claim 1 above, and Furyua et al. further discloses “calculating the first static magnetic field potential information of the elements at the first time, from the first magnetization vector information” as [Furuya et al. (paragraph [0042] – [0043])];
	“calculating a first magnetization vector calculation matrix A which is based on interaction between the meshes at an intermediate time between the first time and the second time, by using the first magnetization vector information and the first static magnetic field potential information” as [Furuya et al. (paragraph [0045])];
	“calculating a first magnetization vector calculation matrix B which is based on the interaction between the meshes at the intermediate time, by using the first magnetization vector information and the first static magnetic field potential information” as [Furuya et al. (paragraph [0058])];
 	“calculating intermediate magnetization vector information on the elements at the intermediate time, by using the first magnetization vector information, the first static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B” as [Furuya et al. (paragraph [0060] – [0063], Fig. 9)];

	“calculating intermediate static magnetic field potential information on the elements at the intermediate time, from the intermediate magnetization vector information” as [Furuya et al. (paragraph [0060] – [0063], Fig. 9)];

	“calculating a second magnetization vector calculation matrix B which is based on the interaction between the meshes at the first time, based on the first magnetization vector information, the third magnetization vector information, and the intermediate static magnetic field potential information” as [Furuya et al. (paragraph [0058])];
	“and calculating the second magnetization vector information on the elements at the second time, based on the first magnetization vector information, the intermediate magnetization vector information, the intermediate static magnetic field potential information, the magnetization vector calculation matrix A, and the magnetization vector calculation matrix B” as [Furuya et al. (paragraph [0058])];

With respect to claim 4, Furuya et al. discloses “A magnetic material simulation apparatus” as [Furuya et al. (paragraph [0033], paragraph [0037])];
“a memory” as [Furuya et al. (paragraph [0034])];
“a processor coupled to the memory and configured to execute a process” as [Furuya et al. (paragraph [0038])];
The other limitations of the claim recite the same substantive subject matter as claim 1 above and are rejected using the same teachings. 

With respect to claims 5-6, the claims recite the same substantive subject matter as claims 2-3 above and are rejected using the same teachings.

With respect to claim 7, Furuya et al. discloses “A magnetic material simulation method for a computer to execute a process” as [Furuya et al. (paragraph [0033], paragraph [0037])];
The other limitations of the claim recite the same substantive subject matter as claim 1 above and are rejected using the same teachings. 

With respect to claims 8-9, the claims recite the same substantive subject matter as claims 2-3 above and are rejected using the same teachings.

With respect to claim 10, the claim recites the same substantive subject matter as claim 1 above and are rejected using the same teachings.

With respect to claim 11, the combination of Furyua et al., Shimizu and Hertel et al. discloses the medium of claim 1 above, and Furyua et al. further discloses “wherein the magnetic substance is a micro magnetic device.” as [Furuya et al. (paragraph [0032], paragraph [0042])];

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Suzuki et al. (U.S. PGPub 2011/0188298) is a magnetoresistance element is provided with: a magnetization recording layer that is a ferromagnetic layer.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        



/BERNARD E COTHRAN/Examiner, Art Unit 2147